DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 18, 19, 71, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’).
Sprehe discloses an apparatus comprising: a first layer of flexible material (108); and a second layer of flexible material (110), the second layer being coupled to the first layer to form a container defining a storage volume bounded by a first end portion of the container (top of 100), a second end portion of the container (101), and a plurality of side edges of the container (left and right side edges of 100), the first layer and the second layer defining an opening at the first end portion of the container (@130 see Fig. 6); and a self-sealing portion (130) having a plurality of sealing mechanisms, each of the plurality of sealing mechanisms being configured to close and seal the opening at the first end portion (see Figs. 6, 9); except does not expressly disclose the particulars of the self-sealing portion as now claimed.
However, McMahon discloses aa container self-sealing portion, the self-sealing portion being configured to be sealed in the absence of external parts, sealing equipment and sealing tools, the plurality of sealing mechanisms including a first self-sealing mechanism (36, 38), a second self-sealing mechanism (upper 42+54), and a third self-sealing mechanism (middle 42+54), wherein: the third self-sealing mechanism is disposed between the second self-sealing mechanism and the second end portion, the second self-sealing mechanism is disposed between the third self-sealing mechanism and the first self-sealing mechanism, and the first self-sealing mechanism is an adhesive sealing mechanism disposed between the second self-sealing mechanism and the opening (see Fig. 6) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the packaging taught by Sprehe with n the self-sealing mechanisms as taught by McMahon, in order to prevent air infiltration into the interior volume of the bag as taught by McMahon (Abstract).
Sprehe as modified above further discloses at least one of the second self-sealing mechanism and the third self-sealing mechanism includes a set of complementary hook and grooves and a set of complementary U-shaped ribs (see McMahon Fig. 6); the set of complementary hook and grooves is a first set of complementary hook and grooves of the third self-sealing mechanism (middle 42+54); and the second self-sealing mechanism comprises a second set of complementary hook and grooves (c); and the opening portion includes a peelable seal configured to facilitate opening the container after the plurality of sealing mechanisms have closed and sealed the opening (158).

4.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 18 above, and further in view of Branson et al. (US 4964739, hereinafter ‘Branson’).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the single-use/indicator feature of the sealing mechanism as claimed.
However, Branson is one of myriad references teaching interlocking sealing mechanisms for pouching being a single-use sealing mechanism; and the self-sealing portion includes an indicator that identifies when the plurality of sealing mechanisms are in a sealed configuration, or identifies when the plurality of sealing mechanisms have been opened after an initial instance of being fully sealed (Abstract).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the frangible connection taught by Branson to the sealing mechanism taught by Sprehe as modified above, in order to indicate that the bag has been opened as taught by Branson (Abstract).

5.	Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 18 above, and further in view of Soodak (US 5253754).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Soodak teaches tissue packaging being constructed of fluorinated ethylene propylene (FEP) (col. 4, ll. 49-50) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sprehe as modified above packaging with an inner layer comprising fluorinated ethylene propylene (FEP) as taught by Soodak, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

6.	Claim 68-70, 79-83, 85, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 18 above, and further in view of Mead (US 2012/0195533).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the opening portion as claimed.
However, Mead discloses providing a sealable bag with an opening portion below the rib and groove closures (32), the opening portion facilitating opening of the container after the plurality of sealing mechanisms have closed and sealed the opening (para 0058) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the opening portion taught by Schneider to the sealable bag assembly taught by Sprehe as modified above, in order to enable facile removal of the top section of the bag for access as taught by Schneider (para 0058).
Sprehe as modified above discloses the opening portion includes a perforation (32); and the opening portion includes at least one tear notch defined by at least one side edge of the plurality of side edges of the container (para 0058).

7.	Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 18 above, and further in view of Denis et al. (US 2015/0203250, hereinafter ‘Denis’).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the sealing mechanism and first layer having similar materials as claimed.
However, Denis teaches a packaging bag with sealing mechanism wherein the packaging bag layers and the closure are made of the same materials (para 0009) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sprehe as modified above packaging the same material for the bag walls and sealing mechanism as taught by Denis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

8.	Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 18 above, and further in view of Ajootian (US 7147374).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose different layer materials as claimed.
However, Ajootian teaches similar packaging bag wherein the first layer includes a first material composition; the second layer includes a second material composition; and the first material composition is different from the second material composition (col. 4, ll. 32-41).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the packaging taught by Sprehe as modified above with one transparent panel and one opaque panel as taught by Ajootian, in order to allow the contents to be viewed in a retail environment as taught by Ajootian (col. 4, ll. 32-41).

9.	Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) and Mead (US 2012/0195533) as applied to claim 83 above, and further in view of Branson et al. (US 4964739, hereinafter ‘Branson’).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the single-use/indicator feature of the sealing mechanism as claimed.
However, Branson is one of myriad references teaching interlocking sealing mechanisms for pouching being a single-use sealing mechanism; and the self-sealing portion includes an indicator that identifies when the plurality of sealing mechanisms are in a sealed configuration, or identifies when the plurality of sealing mechanisms have been opened after an initial instance of being fully sealed (Abstract).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the frangible connection taught by Branson to the sealing mechanism taught by Sprehe as modified above, in order to indicate that the bag has been opened as taught by Branson (Abstract).

10.	Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 79 above, and further in view of Denis et al. (US 2015/0203250, hereinafter ‘Denis’).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the sealing mechanism and first layer having similar materials as claimed.
However, Denis teaches a packaging bag with sealing mechanism wherein the packaging bag layers and the closure are made of the same materials (para 0009) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sprehe as modified above packaging the same material for the bag walls and sealing mechanism as taught by Denis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

11.	Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) in view of McMahon et al. (US 7674039, hereinafter ‘McMahon’) as applied to claim 79 above, and further in view of Ajootian (US 7147374).
Sprehe as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose different layer materials as claimed.
However, Ajootian teaches similar packaging bag wherein the first layer includes a first material composition; the second layer includes a second material composition; and the first material composition is different from the second material composition (col. 4, ll. 32-41).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the packaging taught by Sprehe as modified above with one transparent panel and one opaque panel as taught by Ajootian, in order to allow the contents to be viewed in a retail environment as taught by Ajootian (col. 4, ll. 32-41).

Response to Arguments
12.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 9, 2022